NO. 12-15-00188-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

KIRSCHEN LEMOND CROSS,                         §      APPEAL FROM THE 241ST
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Kirschen Lemond Cross appeals his conviction for intoxication assault. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant
filed a pro se brief. We affirm.


                                        BACKGROUND
       Appellant was charged by indictment with the offense of intoxication assault, a third
degree felony. The indictment also included an allegation that Appellant used or exhibited a
deadly weapon, a motor vehicle, during the commission of or immediate flight from the offense.
Further, the indictment included two felony enhancement paragraphs. Appellant pleaded “not
guilty” to the charged offense and “untrue” to the deadly weapon allegation. The case proceeded
to a jury trial. At the conclusion of the trial, the jury found Appellant guilty of intoxication
assault as charged in the indictment, and made an affirmative finding that Appellant used or
exhibited a deadly weapon, a motor vehicle, during the commission of or immediate flight from
the offense.   During the punishment trial, Appellant pleaded “true” to the enhancement
paragraphs.      Consequently, the jury found both enhancement paragraphs to be “true,” and
assessed Appellant’s punishment at life imprisonment.1 This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
          Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal.
          In Appellant’s pro se brief, he argues that the State’s attorney improperly vouched for
and bolstered its “client,” the victim, and made opinionated statements that were “outrageous and
offensive.” He contends that the State’s attorney labeled him as a “drunk” or “drunkard” during
the State’s argument on punishment, thus allowing a prejudiced and preconceived idea of his
character. Further, Appellant argues that his trial counsel rendered ineffective assistance because
he failed to obtain a witness for Appellant, the passenger in his motor vehicle, and failed to
object to the State’s attorney’s “misconduct” of vouching for and bolstering its “client,” the
victim.
          We have reviewed the record for reversible error and have found none. See Bledsoe v.
State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                    CONCLUSION
          As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw, and
affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.

        1
          If it is shown on the trial of a felony offense other than a state jail felony that the defendant has previously
been finally convicted of two felony offenses, and the second previous felony conviction is for an offense that
occurred subsequent to the first previous conviction having become final, on conviction the defendant shall be
punished by imprisonment for life or for any term of not more than ninety-nine years or less than twenty-five years.
See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2015).


                                                            2
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.        See In re Schulman, 252 S.W.3d at 408 n.22.         Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a).
Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3.            Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered July 20, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 20, 2016


                                         NO. 12-15-00188-CR


                                  KIRSCHEN LEMOND CROSS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1642-14)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.